Citation Nr: 1415322	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-35 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine (claimed as nerve and muscle damage of the neck), to include as due to an undiagnosed illness.

4.  Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness and as secondary to service-connected anxiety disorder.

5.  Entitlement to service connection for hypertension to include as due to an undiagnosed illness.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for erectile dysfunction (ED).

8.  Entitlement to service connection for a skin condition.

9.  Entitlement to service connection for migraine headaches.

10.  Entitlement to an increased initial rating for service-connected anxiety disorder, currently rated 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from July 1984 to October 1984, and from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for bilateral hearing loss and tinnitus.  

A March 2011 rating decision granted service connection for anxiety disorder, NOS, with a 30 percent rating, effective July 8, 2010.  That decision also denied service connection for PTSD, sleep apnea secondary to PTSD, hypertension, and DDD of the cervical spine claimed as nerve and muscle damage of the neck.  


A December 2011 rating decision granted an increased, 70 percent, rating for anxiety disorder effective July 8, 2010.  The Veteran continues to appeal for a higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35 (1993).

The December 2011 rating decision also granted service connection for undiagnosed nerve condition of the both upper extremities (claimed as nerve and muscle damage of the arms and shoulders) and undiagnosed nerve condition of both lower extremities (claimed as nerve damage knee through foot).  Therefore, these four issues have been resolved and are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

An August 2012 rating decision denied service connection for ED, a skin condition, and migraine headaches.

The issues of entitlement to service connection for obstructive sleep apnea, tinnitus, ED, a skin condition, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The preponderance of the evidence shows that the Veteran's bilateral hearing loss is not due to or related to service, and sensorineural hearing loss did not become manifest within a year of separation from service.

3.  The preponderance of the evidence shows that the Veteran's cervical spine disability has been attributed to a known clinical diagnosis, is not due to or related to service, and arthritis did not become manifest within a year of separation from service.

4.  The preponderance of the evidence shows that the Veteran's hypertension has been attributed to a known clinical diagnosis, is not due to or related to service, and it did not become manifest within a year of separation from service.

5.  The most probative evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD.

6.  The preponderance of the evidence shows that the Veteran's anxiety disorder does not result in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

4.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

5.  The criteria for an initial rating in excess of 70 percent for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9413 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, regarding the service connection claims, the RO provided the appellant pre-adjudication notice by letters dated in March 2010 (bilateral hearing loss), May 2010 (cervical spine disability and hypertension), and July 2010 (cervical spine disability, hypertension, and PTSD).  

Regarding the PTSD initial rating claim, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied. 

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, VA has obtained some of the Veteran's service treatment records (STRs).  In April 2010, the RO made a formal finding of the unavailability of the Veteran's complete STRs.  He was informed of this situation later that month, and he was asked to provide any copies of STRs that he may have.  He has not provided any additional STRs.  An April 1997 VA social worker note indicated that the Veteran was seen for a Persian Gulf examination the past week; yet no such examination is of record.  However, a Gulf War coordinator progress note dated in October 2009 noted that the clinician checked the Gulf War Registry to confirm that the Veteran was not already listed and/or has not had the Gulf War Registry exam at that facility.  Thus the subsequent November 2009 Persian Gulf examination is the first Persian Gulf examination of the Veteran.  

Therefore, all known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA also assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions concerning pertinent claims, and afforded the appellant the opportunity to give testimony before the Board.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Some of the Veteran's STRs are not available.  The legal standard for proving such claims is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996).  However, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims was undertaken with this duty in mind. 

Although it is unfortunate that some of the Veteran's STRs are unavailable, he has not stated that he sought medical treatment for hearing loss, tinnitus, a cervical spine disability, hypertension, or PTSD during service. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss, arthritis, and hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such diseases shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1). 


For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. 

A "medically unexplained chronic multisymptom illness" contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).


"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).


Bilateral Hearing Loss 

The Veteran states that he suffers from bilateral hearing loss due to in-service noise exposure from gun fire, particularly artillery fire.  The Veteran's military occupational specialty (MOS) was crew member of a field artillery unit.  On his initial application in February 2010, he alleged that he has had hearing loss since separation from service in 1991.  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) noted that 38 C.F.R. § 3.385 "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service . . . a veteran may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, at 159-160.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

A review of the Veteran's available STRs reveals that his hearing did not constitute a disability for VA purposes based on audiological examinations during enlistment into the National Guard May 1983, in December 1990, and on redeployment examination in April 1991.  He indicated on his Report of Medical History in April 1991 that he did not have hearing loss.    

Post-service treatment records include a private audiogram in December 2009 which revealed right ear hearing loss for VA purposes.  

A VA audiological examination was conducted in April 2010, and an addendum was made in June 2010.  The Veteran reported military noise exposure consisting of artillery fire, howitzers and tanks with the use of hearing protection devices.  He reported occupational noise exposure consisting of drilling and heavy equipment for which hearing protection was utilized.  He denied recreational noise exposure other than the season use of lawn care equipment.  Audiometric test results indicated a moderate sensorineural hearing loss in his right ear and a mild sensorineural 
hearing loss in his left ear.  He had right ear hearing loss for VA purposes.  The VA examiner provided the opinion that his hearing loss was less likely as not caused by or the result of military noise exposure as his STRs show his hearing was within normal limits and his hearing was not damaged while he were activated for the Persian Gulf War.  The examiner noted that no shift in hearing had occurred during service.  

A VA audiological examination was conducted in July 2012.  The audiological evaluation demonstrated bilateral hearing loss for VA purposes.  After a review of the pertinent records and examination, the examiner again found that the Veteran's bilateral hearing loss was less likely as not caused my military noise exposure.  The examiner noted that sensorineural hearing loss can be caused by a variety of factors, such as aging, vascular disease, viral disease, autoimmune disease, noise exposure, medications, genetic, or a combination of these or other factors.  The examiner noted that there was no significant threshold shift during service between hearing tests.  The examiner stated that if hearing is normal at discharge, and there is no other evidence of significant changes in hearing threshold suggestive of noise injury, then it is less likely than not that current hearing loss is due to service related noise injury.  The examiner stated that auditory damage from acoustic trauma occurs instantly, which is why normal hearing results on a discharge examination so strongly suggest that nay current hearing loss was not caused by military noise exposure.  As the examiner was demonstrably fully informed of the pertinent factual premises of the case and provided a fully articulated opinion supported by a reasoned analysis, the opinion is entitled to great probative weight. Nieves-Rodriguez, 22 Vet. App. 295, 303-04 (2008).  

To the extent that the Veteran is offering his own opinion that his bilateral hearing loss is related to active service, the Board notes that resolution of questions pertaining to the etiology of such disabilities requires medical expertise.  In this regard, hearing loss can have numerous causes, and the determination of the 
factor causing the Veteran's hearing loss and tinnitus requires medical expertise.  Inasmuch as the Veteran is not shown to have the specialized training necessary to render a competent opinion on the matters, his opinions in that regard are not competent medical evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Moreover, the Board notes the Veteran was not shown to have hearing loss in service or for many years thereafter.  Thus, whether his alleged hearing loss during service and shortly thereafter is in any way related to the current disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with").  The Board finds the opinions of the VA examiners to be of greater probative value than the Veteran's lay contentions that he has had bilateral hearing loss since service.  There is no competent medical opinion to the contrary.

In the absence of competent evidence that the Veteran's current bilateral hearing loss disability arose in service, bilateral hearing loss manifested to a compensable degree within a year of discharge, or are etiologically related to service, the claim for service connection must be denied.  


Cervical Spine Disability 

The Veteran requests service connection for his cervical spine disability on a direct and presumptive basis.  He maintains that exposure to hazardous environmental agents while stationed in the Persian Gulf eventually caused the condition.  The Veteran has continuously reported the onset of his neck condition as being in 2000.  The Veteran reported neck symptoms, including numbness, weakness and pain in both shoulders and arms since then.  He is already in receipt of service connection for undiagnosed nerve conditions of the upper extremities under 38 C.F.R. § 3.317.  

The Veteran's STRs are negative for any findings, complaints or treatment of a cervical spine condition.  

The Veteran did not mention any cervical spine condition at his November 2009 Gulf War registry exam, nor was any cervical spine condition found on examination.  

Another VA Persian Gulf examination was conducted in July 2010.  Objective abnormalities of the cervical sacrospinalis included bilateral pain with motion.  
X-ray findings showed mild to low moderate degenerative changes, primarily at 
C5-C6.  The Veteran was diagnosed with DDD of the cervical spine.  

The examiner stated that the Veteran's cervical spine disability is less likely as not caused by or a result of a specific exposure event experienced in service in Southwest Asia.  The examiner stated that the Veteran's DDD of the cervical spine is either a diagnosable chronic multisymptom illness with a partially explained etiology or a diagnosis with a clear and specific etiology and diagnosis.  No specific hazardous exposures which might cause this condition were identified in the STRs.  Therefore, the examiner concluded that the cervical spine disability is less likely as not caused by or a result of a specific exposure event experienced by the Veteran in Southwest Asia.  

The Board accepts that the Veteran experienced cervical spine pain and problems since 2000, almost nine years subsequent to his last period of service.  To the extent that the Veteran is offering his own opinion that his currently diagnosed cervical spine disability is related to active service, is an undiagnosed illness resulting from his Persian Gulf service, or that arthritis became manifest within one of separation from service, the Board notes that resolution of these questions requires medical expertise.  The determination of the cause or onset of the Veteran's cervical spine disability requires medical expertise.  Inasmuch as the Veteran is not shown to have the specialized training necessary to render a competent opinion on these matters, his opinions in that regard are not competent medical evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In the absence of competent evidence that the Veteran's current cervical spine disability arose in service, is etiologically related to service, is a recognized multi-symptom illness under 38 C.F.R. § 3.317, or that arthritis manifested to a compensable degree within a year of discharge, the claim for service connection must be denied. 

In relying on the July 2010 opinion of the VA examiner the Board specifically finds the examiner was demonstrably fully informed of the pertinent factual premises of the case and that he provided a fully articulated opinion that was supported by a reasoned analysis.  Thus, the opinion is probative.  See Nieves-Rodriguez, supra.  That examiner diagnosed the Veteran with DDD of the cervical spine and specifically stated it was less likely as not that the diagnosed condition was caused by Persian Gulf service; there is no competent medical opinion to the contrary. 

In the absence of competent evidence that the Veteran's current cervical spine disability arose in service or is etiologically related to service, or that arthritis manifested to a compensable degree within a year of discharge, the claim for service connection must be denied.  



Hypertension

The Veteran notes that VA treatment records from the mid-1990's reveal treatment for hypertension.  He maintains that exposure to hazardous environmental agents while stationed in the Persian Gulf eventually caused the condition. 

The Veteran's STRs are negative for any findings, complaints or treatment of hypertension.  

A September 2004 VA treatment note indicates that the Veteran's hypertension was well controlled with enalapril, 2.5mg/day, and he was to continue with the medication.  A March 2005 VA treatment note revealed that the Veteran's hypertension was stable.  

The Veteran did not complain of hypertension at his November 2009 Gulf War registry exam, nor was hypertension found on examination.  

A VA Persian Gulf hypertension examination was conducted in July 2010.  The examiner stated that there was no diagnosis of hypertension contained in the Veteran's claims file and he "could not find documentation of hypertension in records."  The Board notes that review of the Veteran's claims file, however, reveals the above 2004 and 2005 VA treatment notes.  Therefore, the VA examiner's opinion is based on an inadequate review of the Veteran's medical history and will not be considered in this decision.  

The Veteran was afforded a DBQ Gulf War general medical examination in July 2012.  The Veteran stated that he was diagnosed with hypertension in the early 2000's.  In reviewing the Veteran's claims file, the examiner noted the VA treatment records regarding the diagnosis and treatment of hypertension including the above-mentioned VA treatment notes indicating that the Veteran was diagnosed with hypertension and was taking anti-hypertension medication.  The examiner noted that the Veteran's hypertension is a diagnosable chronic multisymptom illness which was first diagnosed more than 10 years after returning from the Persian Gulf.  The examiner noted that the exact causes of hypertension are not known but that there are multiple factors that play a key role in the development of such.  The examiner concluded, after review of the Veteran's claims file, history, physical examination, and medical literature that opined that the Veteran's hypertension is less likely as not related to his service in the Persian Gulf.  This opinion was provided following review of the claims file and examination of the Veteran, and included an adequate rationale for the conclusion reached.  Therefore, it is afforded great probative value.  See Nieves-Rodriguez, supra.  There is no competent medical opinion to the contrary. 

To the extent that the Veteran is offering his own opinion that his currently diagnosed hypertension is related to active service, is an undiagnosed illness resulting from his Persian Gulf service, or that it became manifest within one of separation from service, the Board notes that resolution of these questions requires medical expertise.  Inasmuch as the Veteran is not shown to have the specialized training necessary to render a competent opinion on this matter, his opinion in that regard is not competent medical evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the absence of competent evidence that the Veteran's current hypertension disability arose in service, is etiologically related to service, is a recognized multi-symptom illness under 38 C.F.R. § 3.317, or that hypertension manifested to a compensable degree within a year of discharge; the claim for service connection must be denied. 


PTSD

The Veteran asserts that he has PTSD as a result of witnessing several stressful events while stationed in the Persian Gulf region.  The Board notes that the Veteran is already in receipt of service connection for anxiety disorder based on his claimed in-service stressors, rated 70 percent disabling.  His appeal for a higher initial rating for that disability will be considered below.  However, the Veteran contends that his service-connected psychiatric disability should be characterized as combined service-connected disability, PTSD/anxiety disorder.  

A VA mental health clinic note dated in September 2009 reveals that the Veteran was assigned a Global Assessment of Functioning (GAF) score of 55.  VA treatment records note the Veteran presented in June 2010 requesting information for a PTSD evaluation as referred by his representative.  Thereafter, he filed a claim for service connection for PTSD, received in July 2010.  A VA licensed clinical social worker (LCSW) diagnosed the Veteran with PTSD in December 2010.  The social worker did not reveal the stressor upon which he based the diagnosis, nor provide detailed findings to support such diagnosis.  

A VA PTSD examination was conducted in November 2010.  The Veteran reported that while serving in Iraq, he witnessed dogs chewing on deceased bodies.  During his VA examination, he reported having sleep impairment averaging approximately two to five hours of sleep per night, with difficulty falling asleep because his brain "just won't stop."  He reported problems staying asleep due to bad dreams that he has approximately four to five times a week.  The Veteran reported that he did not feel rested in the morning and this interferes with daytime activities in terms of lacking energy or desire to do things.  The Veteran denied the presence of delusions.  The Veteran reported having auditory and olfactory hallucinations that are not persistent.  

He reported that, in service he "traveled through oil fields and came across dead bodies.  He saw dogs chewing on bodies and people trying to rob them.  On one occasion, his group split into two.  His group stayed on course and the other group called and said people were coming from Baghdad and might attack them.  The Veteran had a machine gun, was in total darkness, and could not hear or see anything.  He sat for a long time not knowing what would happen.  Finally, daylight came, no one showed up, and nothing occurred."  The Veteran reported this occurred in February 1991.  The Veteran reported having intense fear, feelings of helplessness and feelings of horror.  

Following complete examination, the examiner determined that while the Veteran had some symptoms of PTSD, he did not meet the criteria for a diagnosis of PTSD.  Rather, the examiner determined the Veteran's symptomatology warranted a diagnosis of anxiety disorder, not otherwise specified, and that such disorder was related to his service stressors.  As noted above, the Veteran is already service connected for anxiety disorder.   The examiner noted that, while the Veteran endorses multiple PTSD related symptoms, his current reported functioning in many areas seems adequate and is more consistent with a diagnosis of anxiety disorder.

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If a veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

However, effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

Although the Veteran's VA social worker diagnosed him with PTSD, the Board notes that the amendment of 38 C.F.R. § 3.304(f) specifically requires a VA psychiatrist or psychologist, or contract equivalent, to confirm that the claimed stressor is adequate to support a diagnosis of PTSD.  Here, the VA psychologist, who has greater training and expertise than the VA social worker, reviewed the Veteran's claims file and performed a complete examination during which the Veteran reported his stressors.  The Board finds the opinion of the VA examining psychologist to be of greater probative value as he has greater training and skill in evaluating mental disorders than the VA social worker, conducted a full examination, reviewed the claims file, and provided a rationale for the opinion that the Veteran does not meet the criteria for a diagnosis of PTSD.  Accordingly, the Board assigns greater weight to the opinion of the VA examining psychologist than to the opinion of the VA social worker.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.").  

To the extent that the Veteran himself believes that he currently meets the diagnostic criteria for PTSD, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such a diagnosis.  Accordingly, his opinion as to a diagnosis of PTSD is not competent medical evidence, as the diagnosis of psychiatric disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the most probative medical evidence demonstrates that the Veteran does not meet the diagnostic criteria for PTSD.  The Board finds the opinion of the VA examiner to be of significantly greater probative value than the Veteran's lay contentions. 

For the reasons set forth above, the Board finds that the most probative evidence reveals that the Veteran does not meet the diagnostic criteria for PTSD.  Accordingly, service connection for PTSD is not warranted.  

In reaching the above conclusions with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


B.  Increased Rating for Anxiety Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is in receipt of service connection for anxiety disorder due experiencing several stressful events while serving in the Persian Gulf, and is currently rated under Diagnostic Code 9413.  38 C.F.R. § 4.130.

Under Diagnostic Code 9413, a 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and, inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."). 

Global Assessment of Functioning (GAF) Scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM IV.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2004).  

Throughout his appeal, the Veteran's assigned GAF scores have ranged from 55 to 68, suggesting at most, moderate symptoms.  

Review of the November 2010 VA examination, revealed only moderate impairment in memory.  While the Veteran reported having occasional homicidal and suicidal thoughts, the examiner noted that he was not a danger to act upon them due to his son and the belief of dying and going to hell.  The examiner found the Veteran's impulse control was fair.  The Veteran stated that he hears people calling his name occasionally and smelling decaying smells.  He reported that he had five friends.  He reported that he worked for the Corps of Engineers and the job was in phases.  Following examination of the Veteran, the examiner specifically found that the Veteran did not have total social and occupational impairment.  A GAF score of 62 to 67 was provided.  

A DBQ mental disorders examination was conducted in October 2011.  The Veteran endorsed multiple symptoms, which the examiner checked off a list, to include in pertinent part, grossly inappropriate behavior.  The examiner indicated the Veteran did not have persistent delusions or hallucinations, was not a persistent danger of hurting himself or others, did not neglect personal hygiene and was not disoriented to time or place.  The examiner noted the Veteran denied having any suicidal or homicidal intent or plans at this time and had no history of such overt behavior in the past.  The examiner concluded the Veteran did not have total social and occupational impairment, and assigned a GAF score of 55.  

Although the Veteran reported many of the symptoms listed for the 70 percent rating, he only has one symptom listed in the criteria for the 100 percent rating, grossly inappropriate behavior.  There was no example in the examination of what the grossly inappropriate behavior was, but the GAF score assigned by that examiner suggests that any such behavior has no more than moderate impact on his functioning.  Indeed, GAF scores of 30 or less reference symptoms contained in the 100 percent rating criteria.  The GAF scores assigned by the clinicians significantly exceed a GAF score of 30 and suggest that neither VA examiner found the Veteran's symptoms consistent with total social and occupational impairment.  Moreover, both examiners indicated the Veteran's symptomatology did not result in total occupational and social impairment.

VA treatment records were reviewed and reveal complaints consistent with those on VA examinations, but provide no indication of a severity of the anxiety disorder greater than what is reflected on VA examination reports.  Indeed, VA mental health clinic notes dated in January 2011 reveal that GAF scores of 68 and 60 were assigned.

Upon review of the record, the Board finds that the preponderance of the evidence reveals that the Veteran's symptomatology does not more nearly approximate total social and occupational impairment.  Accordingly, an increased initial rating is denied.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.   

The Board has already acknowledged that not all of his specific symptomatology is noted in the schedular criteria, pursuant to Mauerhan v. Principi, 16 Vet. App. 436 (2002); however, the focus in evaluating psychiatric claims is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning.  For the reasons stated above, the Board has concluded that the Veteran's level of such occupational and social impairment is adequately reflected by the 70 percent schedular rating.  As such, the Board finds that the manifestations of the Veteran's anxiety disorder, NOS, are contemplated in the rating criteria.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

As a final matter, the Board notes the most recent VA examination revealed the Veteran had been laid off from his job.  However, neither examiner indicated the Veteran was unemployable due to his psychiatric disability, nor has the Veteran alleged such.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a cervical spine disability is denied. 

Service connection for hypertension is denied.  

Service connection for PTSD is denied.

Entitlement to an increased initial rating for anxiety disorder is denied.  


REMAND

The Veteran claims, in part, that his obstructive sleep apnea was caused by sleeping problems due to the frequent nightmares he experiences as part of his service-connected anxiety disorder, NOS.  A DBQ Persian Gulf sleep apnea examination was conducted in July 2012.  The Veteran related that nightmares awake him and he has trouble falling and staying asleep.  The examiner found that the Veteran's obstructive sleep apnea is a diagnosable chronic multisystem illness which is less likely as not related to his Persian Gulf service.  However, the examiner failed to address the secondary service connection claim.  The Board finds that an addendum opinion addressing the relationship, if any, between the Veteran's service-connected anxiety disorder and his obstructive sleep apnea is needed. 

In addition, the July 2012 VA audiological examiner noted that while tinnitus is often a symptom of hearing loss, there can be other causes, such as brain injury, depression, anxiety, high blood pressure, medications, and aging.  The examiner stated that it was at least as likely as not that the Veteran's tinnitus was a symptom of his hearing loss, and it is less likely as not that the Veteran's tinnitus was caused by military noise exposure.  However, the Veteran is service-connected for anxiety disorder, and the examiner did not address whether the Veteran's tinnitus was possibly related to that disability.  Thus, an addendum opinion is needed. 

An August 2012 rating decision denied entitlement to service connection for ED, a skin condition, and migraine headaches.  Later that month, the Veteran submitted a notice of disagreement with this decision.   

The Court has indicated that when a claimant submits a notice of disagreement and the RO has not issued a statement of the case (SOC) on that issue, remand for issuance of an SOC is required.  Manlincon v. West, 12. Vet. App. 238, 240-41 (1999).  After the RO has issued the statement of the case, those claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Relevant, ongoing VA treatment records pertaining to obstructive sleep apnea dating since May 2012 should be obtained.  If any requested records are not available, the Veteran should be notified of such.

2.  Return the claims folder to the VA examiner who conducted the July 2012 sleep disorders portion of the Persian Gulf examination, if available, for an additional addendum.  Following review of the claims file and all pertinent records, the examiner should provide an additional opinion as to the following:

(a) Whether it is at least as likely as not (i.e., a 50/50 probability or greater) that the Veteran's obstructive sleep apnea was caused by his service-connected anxiety disorder, to include the effects of his nightmares.  

(b) If obstructive sleep apnea is not caused by the service connected anxiety disorder, the examiner should provide an opinion as to whether is it at least as likely as not that obstructive sleep apnea was permanently worsened beyond normal progression (as opposed to temporary exacerbations) by the Veteran's anxiety disorder.  If the examiner finds sleep apnea is permanently worsened beyond normal progression (aggravated) by the anxiety disorder, the examiner should provide an opinion as to the degree of worsening beyond the baseline level of severity of the sleep apnea due to the anxiety disorder. 

The examiner should provide the medical basis for the opinions provided.

If the original examiner is not available, the claims file should be forwarded to another examiner to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled. 

3.  Return the claims folder to the VA examiner who conducted the July 2012 audiological examination, if available, for an addendum.  Following review of the claims file and all pertinent records, the examiner should provide an additional opinion as to the following:

(a)  Whether it is at least as likely as not (i.e., a 50/50 probability or greater) that the Veteran's tinnitus was caused by his service-connected anxiety disorder.  

(b) If tinnitus is not caused by the service connected anxiety disorder, the examiner should provide an opinion as to whether is it at least as likely as not that tinnitus was permanently worsened beyond normal progression (as opposed to temporary exacerbations) by the Veteran's anxiety disorder.  If the examiner finds tinnitus is permanently worsened beyond normal progression (aggravated) by the anxiety disorder, the examiner should provide an opinion as to the degree of worsening beyond the baseline level of severity of the tinnitus due to the anxiety disorder. 

The examiner should provide the medical basis for the opinions provided.

If the original examiner is not available, the claims file should be forwarded to another examiner to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.

4.  After undertaking any other development deemed essential in addition to that specified above, the RO/AMC should re-adjudicate the Veteran's obstructive sleep apnea and tinnitus claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

5.  Issue the Veteran a statement of the case on the claims of entitlement to service connection for ED, a skin condition, and migraine headaches so that the Veteran may have the opportunity to complete an appeal on the issues (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

THE VETERAN'S RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in The Veteran's case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the "Order."

If you are satisfied with the outcome of The Veteran's appeal, you do not need to do anything.  We will return The Veteran's file to The Veteran's local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

* Appeal to the United States Court of Appeals for Veterans Claims (Court)
* File with the Board a motion for reconsideration of this decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

* Reopen The Veteran's claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay The Veteran's case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider The Veteran's motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file The Veteran's motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is The Veteran's responsibility to make sure that The Veteran's appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send The Veteran's Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of The Veteran's right of appeal to the Court, you must file The Veteran's Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to The Veteran's appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send The Veteran's letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
AUG 2009
 4597
Page 1
CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file The Veteran's motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during The Veteran's appeal.  For example, you were denied The Veteran's right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file The Veteran's motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask The Veteran's local VA office to reopen The Veteran's claim by simply sending them a statement indicating that you want to reopen The Veteran's claim.  However, to be successful in reopening The Veteran's claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to The Veteran's case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Board's decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of The Veteran's attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of The Veteran's claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by The Veteran's agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
AUG 2009 
 4597
Page 2
SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE USED



